                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MICHAEL BERK,                  :
                               :
          Plaintiff,           :    Civ. No. 17-0091 (NLH) (AMD)
                               :
     v.                        :         OPINION
                               :
JORDAN HOLLINGSWORTH, et al., :
                               :
          Defendants.          :
______________________________:

APPEARANCES:

MICHAEL BERK, No. 43739-037
F.C.I. Seagoville
P.O. Box 9000
2113 N. Hwy 175
Seagoville, TX 75159
     Plaintiff Pro se

Craig Carpenito, United States Attorney
John T. Stinson, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
402 East State Street
Room 430
Trenton, NJ 08608
     Attorneys for Defendants

HILLMAN, District Judge

     Plaintiff Michael Berk moves for reconsideration of this

Court’s screening opinion and order, or in the alternative for

permission to file an amended complaint.   See ECF No. 20.

Defendants William Bickart, Jordan Hollingsworth, and Stacey

Marantz move to dismiss the complaint.   ECF No. 33.   For the
following reasons, the motion for reconsideration, or in the

alternative to amend, is denied without prejudice.   Defendants’

motion to dismiss shall be administratively terminated.

I. BACKGROUND

     Plaintiff, a federal prisoner, filed a complaint under

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388

(1971), alleging that Defendants Warden Jordan Hollingsworth,

Chief Psychologist Stacey Marantz, and Behavioral Management

Programs Coordinator William Bickart directed Plaintiff’s

transfer from the Federal Correctional Institution at Fort Dix

in Fort Dix, New Jersey, a prison located near his family and

home, to the Federal Correctional Institution at Seagoville in

Texas, because of certain content contained in his outbound

mail.   Plaintiff contends the transfer was retaliation for

exercising his First Amendment right to freedom of expression.

See ECF No. 1.   He also alleged Defendant Jane Doe opened, read,

and confiscated his personal outbound mail in violation of the

First and Fourth Amendments and that Defendant Caroline Gary,

who is employed at the Bureau of Prison’s Designation and

Sentence Computation Center and not at FCI Fort Dix, approved

and processed his transfer.   Id.

     The Court screened the complaint under 28 U.S.C. §

1915(e)(2)(B) and concluded that the complaint should proceed

against Defendants Hollingsworth, Martinez, Bickart, and Doe.

                                    2
ECF No. 13.    Defendant Gary was dismissed.    Id.   The Court noted

that an amended complaint and “supplement” that Plaintiff filed

prior to screening violated Federal Rule of Civil Procedure

15(a).    Id. at 2 n.1.    Summonses were issued to Defendants.    ECF

No. 18.

     On May 28, 2019, Plaintiff filed his motion for

reconsideration, or alternatively to amend his complaint.        ECF

No. 20.    After Defendants were served, they filed a motion to

dismiss.    ECF No. 33.    In their motion to dismiss, Defendants

oppose Plaintiff’s motion for reconsideration or to amend.

II. STANDARD OF REVIEW

     A court may grant a motion for reconsideration if the

moving party shows one of the following: (1) an intervening

change in the controlling law; (2) the availability of new

evidence that was not available when the court issued its order;

or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.      Johnson v. Diamond State Port

Corp., 50 F. App’x 554, 560 (3d Cir. 2002) (quoting Max's

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

Local Rule 7.1 provides that motions to reconsider shall be

filed within fourteen (14) days from the date of the entry of

the order or judgment to be reconsidered unless otherwise

provided by statute.      See D.N.J. Loc. R. 7.1.




                                    3
     Rule 15(a) of the Federal Rules of Civil Procedure permits

a party to amend a pleading once as a matter of course twenty-

one (21) days after serving the pleading or twenty-one (21) days

“after a responsive pleading or service of a motion under Rule

12(b), (e), or (f), whichever is earlier.”        Fed. R. Civ. P.

15(a)(1)(A)-(B).    A court may deny leave to amend a pleading

where it finds: (1) undue delay; (2) undue prejudice to the non-

moving party; (3) bad faith or dilatory motive; or (4) futility

of amendment.    Shane v. Fauver, 213 F.3d 113, 115 (3d Cir.

2000).   “‘Futility’ means that the complaint, as amended, would

fail to state a claim upon which relief could be granted.”          Id.

The Court applies the same standard of legal sufficiency as

applies under Rule 12(b)(6).      “The court should freely give

leave when justice so requires.”        Fed. R. Civ. P. 15(a)(2).

III. DISCUSSION

     Petitioner argues the Court should reconsider its March 5,

2019 decision to prevent manifest injustice.        ECF No. 20 at 3.

He does not cite the legal authority for his motion for

reconsideration, but his motion for reconsideration is untimely

under this District’s rules.      Local Civil Rule 7.1 requires

motions for reconsideration to be filed within 14 days of the

judgment being challenged.      Local Civ. R. 7.1(i).    The Court

screened the complaint and struck the proposed amendments on

March 5, 2019.    ECF No. 13.    Plaintiff did not submit his motion

                                    4
for reconsideration until 78 days later on May 22, 2019.         His

motion is also untimely under Rule 59, which requires motions to

alter or amend a judgment to be filed no later than 28 days

after the entry of the judgment.       Fed. R. Civ. P. 59(e).

     To the extent the Court construes the motion as a motion to

amend the complaint, it is denied without prejudice.       The

proposed amended complaint consists of 97 lengthy paragraphs

across 39 pages beginning with Plaintiff’s birth in 1980,

proceeding through his criminal prosecution in 2010, and

culminating with his itemized list of disagreements with the

Bureau of Prisons dating back to 2011.       In short, the proposed

amended complaint fails to satisfy the Rule 8(a)(2) requirement

that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief” or the

Rule 8(d)(1) requirement that “[e]ach allegation must be simple,

concise, and direct.”   Fed. R. Civ. P. 8(a), (d).      See also

Williams v. Wetzel, 776 F. App'x 49, 49–50 (3d Cir. 2019) (“The

Complaint is a sprawling work that defies Rule 8(a)(2)’s call

for ‘a short and plain statement of the claim [or claims]

showing that the pleader is entitled to relief.’” (alteration in

original)); Reardon v. New Jersey, No. 17-5868, 2018 WL 4964548,

at *3 (D.N.J. Oct. 15, 2018) (denying motion to amend as futile

where proposed amended complaint failed to satisfy “short and

plain” requirement).

                                   5
     Adding to the futility of permitting the proposed amended

complaint to proceed is the fact that many of the alleged claims

are barred by the statute of limitations for Bivens claims. 1   “A

Bivens claim is ‘characterized as a personal-injury claim and

thus is governed by the applicable state’s statute of

limitations for personal-injury claims.’”    DePack v. Gilroy, 764

F. App'x 249, 251 (3d Cir. 2019) (quoting Dique v. N.J. State

Police, 603 F.3d 181, 185 (3d Cir. 2010)).   New Jersey’s statute

of limitations on personal injury actions is two years.     N.J.S.A

2A:14-2(a).

     “Claims generally accrue, and the statute of limitations

generally begins to run, when the plaintiff knew or should have

known of the injury on which the claim is based.”   DePack, 764

F. App'x at 251.   Plaintiff’s original complaint was submitted

on December 30, 2016.   Plaintiff alleges that Defendants

retaliated against him and interfered with his mail; he would

have known he was injured based on these alleged actions at the

time they occurred.   Therefore, any claims that accrued before

December 30, 2014 are barred by the statute of limitations.

Plaintiff does not reach 2015 until paragraph 40 of his proposed


1 “Although the running of the statute of limitations is
ordinarily an affirmative defense, where that defense is obvious
from the face of the complaint and no development of the record
is necessary, a court may dismiss a time-barred complaint sua
sponte . . . for failure to state a claim.” Ostuni v. Wa Wa’s
Mart, 532 F. App’x 110, 111–12 (3d Cir. 2013) (per curiam).

                                 6
amended complaint, making much of his proposed amended complaint

subject to dismissal as barred by the statute of limitations.

     As it would be futile to permit the proposed amended

complaint to proceed, the Court denies the motion to amend.

Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).     In the

interests of justice, the Court will grant Plaintiff time to

file a second proposed amended complaint.     The proposed second

amended complaint must be filed within 45 days of this opinion

and order, and it shall be subject to this Court’s screening

under § 1915.    In the meantime, the Court shall administratively

terminate the pending motion to dismiss the original complaint.

ECF No. 33.   The Court shall reinstate the motion to dismiss in

the event Plaintiff does not submit a proposed second amended

complaint or if the second amended complaint does not pass the

Court’s § 1915 screening.

IV. CONCLUSION

     For the reasons set forth above, the Motion for

Reconsideration or, in the alternative, to amend is denied

without prejudice.   The motion to dismiss is administratively

terminated.   An appropriate Order follows.



Dated: December 9, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  7
